NO. 07-12-00045-CR

                             IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                       PANEL C

                                     JULY 17, 2012


                         JERIMY RYAN GODWIN, APPELLANT

                                           v.

                          THE STATE OF TEXAS, APPELLEE


             FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY;

           NO. 1230710D; HONORABLE GEORGE W. GALLAGHER, JUDGE


Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                               MEMORANDUM OPINION

      Appellant, Jerimy Ryan Godwin, entered a plea of guilty to assault on a family

member1 and, pursuant to a plea bargain, was placed on deferred adjudication

community supervision for four years. The State filed a motion and an amended motion

seeking to adjudicate appellant guilty of the original offense. The trial court heard the

evidence at the hearing on the motion to adjudicate and found appellant guilty. The trial

court sentenced appellant to ten years confinement in the Institutional Division of the




      1
          See TEX. PENAL CODE ANN. § 22.01(a)(1), (b)(2) (West 2011).
Texas Department of Criminal Justice.        Appellant is appealing that judgment.     We

affirm.


          Appellant=s attorney has filed an Anders brief and a motion to withdraw. Anders

v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967). In support of his

motion to withdraw, counsel certifies that he has diligently reviewed the record, and in

his opinion, the record reflects no reversible error upon which an appeal can be

predicated. Id. at 744-45. In compliance with High v. State, 573 S.W.2d 807, 813

(Tex.Crim.App. 1978), counsel has candidly discussed why, under the controlling

authorities, there is no error in the trial court=s judgment. Additionally, counsel has

certified that he has provided appellant a copy of the Anders brief and motion to

withdraw and appropriately advised appellant of his right to file a pro se response in this

matter. Stafford v. State, 813 S.W.2d 503, 510 (Tex.Crim.App. 1991). The court has

also advised appellant of his right to file a pro se response. Appellant has not filed a

response.


          By his Anders brief, counsel raised a ground that could possibly support an

appeal, but concludes the appeal is frivolous. We have reviewed this ground and made

an independent review of the entire record to determine whether there are any arguable

grounds which might support an appeal. See Penson v. Ohio, 488 U.S. 75, 109 S. Ct.
346, 102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824 (Tex.Crim.App. 2005).

We have found no such arguable grounds and agree with counsel that the appeal is

frivolous.



                                             2
      Accordingly, counsel=s motion to withdraw is hereby granted and the trial court=s

judgment is affirmed.2




                                                       Mackey K. Hancock
                                                             Justice

Do not publish.




      2
        Counsel shall, within five days after this opinion is handed down, send his client
a copy of the opinion and judgment, along with notification of appellant=s right to file a
pro se petition for discretionary review. See TEX. R. APP. P. 48.4.

                                            3